     Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 1 of 7


                                                                                                       FILED
                                                                                            John E. Triplett, Acting Clerk
                        IN THE UNITED STATES DISTRICT COURT                                  United States District Court

                       FOR THE SOUTHERN DISTRICT OF GEORGIA                              By CAsbell at 2:24 pm, Dec 16, 2020

                                STATESBORO DIVISION


    TEKELIA PRESTON,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:20-cv-42
         v.

    HELTON HALL,

                 Defendant.


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Docs. 1, 9. This

matter is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons

stated below, I RECOMMEND the Court DISMISS Plaintiff’s Complaint in its entirety.

Because I have recommended dismissal of all of Plaintiff’s claims, I also RECOMMEND the

Court DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal and DENY Plaintiff leave to proceed in forma pauperis on appeal.

                                      PLAINTIFF’S CLAIMS 1

        Plaintiff is currently incarcerated at Baldwin State Prison. Plaintiff brings this claim

under § 1983, claiming he previously was falsely imprisoned at Jenkins Correctional Facility.

Doc. 1 at 3. In April 2015, Plaintiff alleges Defendant Helton Hall illegally held him at Jenkins

Correctional Facility until releasing him on July 4, 2015. Id. at 4. Plaintiff states he was picked

up and transported to Jenkins Correctional Facility after being released from prison in Florida.

Id. at 5. Plaintiff filed grievances to attempt to obtain his release but was nonetheless held


1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1. During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
  Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 2 of 7



unlawfully for 87 days. Id. Further, upon his release, he never received his property. Id. This

unlawful detention violated Plaintiff’s constitutional rights. Id. As relief, Plaintiff requests

monetary damages, id. at 6; doc. 9 at 6, as well as immediate release from custody for unrelated

charges, doc. 1 at 6.

                                   STANDARD OF REVIEW

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

       A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.




                                                  2
     Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 3 of 7



                                          DISCUSSION

I.      Plaintiff’s Claim is Barred by the Statute of Limitations

        To the extent Plaintiff raises a false arrest or false imprisonment claim against Defendant,

such a claim is barred by the applicable statute of limitations. Constitutional claims brought

under § 1983 “are tort actions, subject to the statute of limitations governing personal injury

actions in the state where the § 1983 action has been brought.” Powell v. Thomas, 643 F.3d

1300, 1303 (11th Cir. 2011). Georgia has a two-year statute of limitations for personal injury

actions. O.C.G.A. § 9-3-33. Although state law determines the applicable statute of limitations,

“[f]ederal law determines when the statute of limitations begins to run.” Lovett v. Ray, 327 F.3d

1181, 1182 (11th Cir. 2003). Generally, “the statute of limitations does not begin to run until the

facts which would support a cause of action are apparent or should be apparent to a person with a

reasonably prudent regard for his rights.” Id.

        False arrest and false imprisonment are often referred to together. Wallace v. Kato, 549

U.S. 384, 388–89 (2007). “A claim for false arrest without a warrant accrues ‘when the plaintiff

has a complete and present cause of action, that is, when the plaintiff can file suit and obtain

relief.’” White v. Hiers, 652 F. App’x 784, 786 (11th Cir. 2016) (quoting Wallace, 549 U.S. at

388). Because “a false imprisonment consists of detention without legal process, a false

imprisonment ends once the plaintiff becomes held pursuant to such process—when, for

example, he is bound over by a magistrate or arraigned on charges.” Id. (quoting Wallace, 549

U.S. at 389); accord Burgest v. McAfee, 264 F. App’x 850, 852 (11th Cir. 2008); Jones v. Union

City, 450 F. App’x 807, 809 (11th Cir. 2011).

        Plaintiff states he was falsely imprisoned beginning on April 10, 2015, and was released

on July 4, 2015. Doc. 1 at 5. Under applicable law, the two-year statute of limitations began to




                                                  3
  Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 4 of 7



run, at the very latest, on the date Plaintiff was released from custody—July 4, 2015. Because

Plaintiff did not file his Complaint until April 10, 2020—nearly five years after being released—

Plaintiff’s Complaint is untimely under Georgia’s applicable statute of limitations. It appears

“beyond doubt from the complaint itself that [Plaintiff] can prove no set of facts which would

avoid a statute of limitations bar.” Hughes v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003). Thus,

absent any basis for tolling, Plaintiff’s claim is barred by the statute of limitations and should be

dismissed.

       To be clear, in this case, there is no apparent basis for tolling Plaintiff’s claim. See

Bridgewater v. DeKalb County, No. 1:10-cv-1082, 2010 WL 11507266, at *6–8 (N.D. Ga. July

12, 2010) (providing a discussion on the tolling provisions available under Georgia and federal

law). Georgia law provides the limitations period may be tolled in the following circumstances:

(1) the party is legally incompetent, O.C.G.A. § 9-3-90; (2) the person becomes legally

incompetent after the right accrues, O.C.G.A. § 9-3-91; (3) an estate becomes unrepresented,

O.C.G.A. §§ 9-3-92, 9-3-93; (4) the defendant is absent from the State, O.C.G.A. § 9-3-94;

(5) one party in a joint action is legally incompetent, O.C.G.A. § 9-3-95; (6) there is fraud by the

defendant, O.C.G.A. 9-3-36; (7) there are counterclaims and cross claims, O.C.G.A. § 9-3-37;

(8) the party is bringing a medical malpractice claim, O.C.G.A. § 9-3-97.1; (9) a tort arises from

a crime, O.C.G.A. § 9-3-99; and (10) there is a non-statutory basis for equitable tolling.

Bridgewater, 2010 WL 11507266, at *6 (citing State v. Private Truck Council, Inc., 371 S.Ed.2d

378, 380–81 (Ga. 1988)).

       Additionally, there is no basis for non-statutory equitable tolling in this case. “Georgia’s

non-statutory doctrine of equitable tolling is extremely narrow,” and the only discussion of non-

statutory equitable tolling in the Georgia courts is in the context of a class action lawsuit. See




                                                  4
      Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 5 of 7



Bridgewater, 2010 WL 11507266, at *7 (citing Hicks v. City of Savannah, No. 4:08-cv-06, 2008

WL 2677128, *2 (S.D. Ga. July 8, 2008), and Private Truck Council of Am., Inc., 371 S.E.2d at

380). Because Plaintiff brings a § 1983 claim and not a class action, the claim is not tolled under

Georgia’s non-statutory equitable tolling. See Bridgewater, 2010 WL 11507266, at *7 (holding

same). Accordingly, I RECOMMEND the Court DISMISS Plaintiff’s claims.

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).




                                                   5
  Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 6 of 7



          Based on the above analysis of Plaintiff’s claims, there are no non-frivolous issues to

raise on appeal, and an appeal on these claims would not be taken in good faith. Thus, the Court

should DENY Plaintiff in forma pauperis status on appeal.

                                           CONCLUSION

          For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

Complaint in its entirety. Because I have recommended dismissal of all of Plaintiff’s claims, I

also RECOMMEND the Court DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal and DENY Plaintiff leave to proceed in forma pauperis on

appeal.

          Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions

on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

          Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A




                                                   6
  Case 6:20-cv-00042-JRH-BWC Document 12 Filed 12/16/20 Page 7 of 7



party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 16th day of December, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 7
